DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2014/0043306).
	Min discloses in figures 2-3, a display substrate comprising: a base 100; a plurality of pixel units on the base and arranged in columns in a first direction and in rows in a second direction, a pixel unit including a thin film transistor (TFT), the first direction intersecting with the second direction; a plurality of data lines DL1-DLm located on the base, arranged in the second direction and extending in the first direction, the TFT being connected to a data line; wherein in a column of pixel units, TFTs of any two adjacent pixel units 1-4 are located at a first side and a second side of a respective data line, the first side and the second side are opposite sides of the same data line; a plurality of first gate lines 210 located on the base, arranged in the second direction and extending in the first direction; a plurality of second gate lines GL1-GLn located on the base, arranged in the first direction and extending in the second direction; each second gate line being connected to a row of pixel units and at least one of the plurality of first gate lines, first gate lines connected to different second gate lines being different; and at least one gate driver circuit 200 located on the base and connected to the plurality of first gate lines 210, the at least one gate driver circuit being disposed on a side of the display substrate parallel to the second direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2014/0043306) as applied to claim 1 above, and in view of Kawamura et al. (US 2016/0093640).
	Min discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose wherein any two adjacent columns of pixel units have a gap therebetween, at least one data line is disposed in each gap, and one first gate line is disposed in each of at least part of the gaps.  Kawamura discloses in figure 4, wherein any two adjacent columns of pixel units PA have a gap therebetween, at least one data line SL is disposed in each gap, and one first gate line GD disposed in each of the gaps.  Kawamura teaches in paragraph [0081] that with this configuration, the frame can be narrowed without reducing the pixel aperture ratio and the display quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify Min by providing the display configuration disclosed by Kawamura in order to narrow the frame without reducing pixel aperture ratio and display quality.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2014/0043306) in view of Kawamura et al. (US 2016/0093640) as applied to claim 2 above, and further in view of Takahashi et al. (US 2010/0066967).
As to claim 3, Min in view of Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose the claimed pixel unit structure.  Takahashi discloses in figures 2B, 3 and 4, wherein the pixel unit further includes: an electrode 230 connected to the TFT 220, the electrode and the TFT are stacked in a direction perpendicular to a plane where the base 210 is located; the TFT includes a first electrode 224, a second electrode 227, and a gate 222, the plurality of second gate lines Y and the gate 222 are disposed in the same layer, the display substrate further comprises: a passivation layer 244 located between the electrode 230 and the TFT and having a plurality of via holes, wherein the plurality of first gate lines YC are located between the passivation layer 244 and the electrode 230, each first gate line YC is connected to one second gate line Y thorough one of the plurality of via holes.  Takahashi discloses in paragraph [0056] that this structure supplies optimum scan signals to each gate line without dispersion of a transmission delay of signals, resulting in high display quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min by providing the pixel structure of Takahashi in order to provide high display quality.
Takahashi does not disclose that the passivation layer was organic.  However, this was common and conventional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min by providing an organic passivation layer because conventional material was known to be cost effective and reliable.
As to claim 4, Min in view of Kawamura and Takahashi discloses all of the elements of the claimed invention discussed above regarding claim 3.  Takahashi further discloses in figure 5, wherein an orthogonal projection of each first gate line YC on the base is located between orthogonal projections of two adjacent data lines X on the base.
As to claim 5, Min in view of Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose the claimed pixel unit structure.  Takahashi discloses in figures 2B, 3 and 4, wherein the pixel unit further includes: an electrode 230 connected to the TFT 220, the electrode and the TFT are stacked in a direction perpendicular to a plane where the base 210 is located, the TFT includes a first electrode 224, a second electrode 227, and a gate 222, the plurality of first gate lines YC are disposed on a side of the TFT away from the base, the plurality of second gate lines Y and the gate 222 are disposed in the same layer, the display substrate further comprises: an interlayer insulating layer 244 located between the electrode 230 and the TFT and having a plurality of via holes, each first gate line YC being connected to one second gate line Y through one of the plurality of via holes.  Takahashi discloses in paragraph [0056] that this structure supplies optimum scan signals to each gate line without dispersion of a transmission delay of signals, resulting in high display quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min by providing the pixel structure of Takahashi in order to provide high display quality.
As to claim 6, Min in view of Kawamura and Takahashi discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose wherein a distance between orthogonal projections of a first gate line and a data line in the same gap is less than a width of the data line.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min wherein a distance between orthogonal projections of a first gate line and a data line in the same gap is less than a width of the data line in order to minimize the width of the gap between adjacent pixel columns and thereby maximize the aperture ratio.
As to claim 7, Min in view of Kawamura and Takahashi discloses all of the elements of the claimed invention discussed above regarding claim 5.  Takahashi further discloses in figure 4, a filling layer CT disposed in the via hole, the filling layer and the electrode 230 being disposed in the same layer.
As to claim 8, Min in view of Kawamura discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose the claimed pixel unit structure.  Takahashi discloses in figures 2B, 3 and 4, wherein the pixel unit further includes: an electrode 230 connected to the TFT 220, the electrode and the TFT are stacked in a direction perpendicular to a plane where the base 210 is located, the TFT includes a first electrode 224, a second electrode 227, and a gate 222, the plurality of first gate lines YC and the first electrode 224 are disposed in the same layer, the plurality of second gate lines Y and the gate 222 are disposed in the same layer, the display substrate further comprises: an interlayer insulating layer 244 located between the electrode 230 and the TFT and having a plurality of via holes, each first gate line YC being connected to one second gate line Y through one of the plurality of via holes.  Takahashi discloses in paragraph [0056] that this structure supplies optimum scan signals to each gate line without dispersion of a transmission delay of signals, resulting in high display quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min by providing the pixel structure of Takahashi in order to provide high display quality.
As to claim 9, Min in view of Kawamura and Takahashi discloses all of the elements of the claimed invention discussed above regarding claim 8.  Takahashi further discloses in figure 4, a filling layer CT disposed in the via hole, the filling layer and the electrode 230 being disposed in the same layer.
As to claim 10, Min in view of Kawamura and Takahashi discloses all of the elements of the claimed invention discussed above regarding claim 8, but does not disclose wherein a distance between orthogonal projections of a first gate line and a data line in the same gap is less than a width of the data line.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min wherein a distance between orthogonal projections of a first gate line and a data line in the same gap is less than a width of the data line in order to minimize the width of the gap between adjacent pixel columns and thereby maximize the aperture ratio.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2014/0043306) as applied to claim 1 above, and in view of Takahashi et al. (US 2010/0066967).
As to claim 11, Min discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose the claimed pixel structure.  Takahashi discloses in figures 2B and 3, a pixel unit comprising: a connection portion 225, an end of the connection portion is connected to a data line X corresponding to the pixel unit, another end of the connection portion is connected to the TFT 220, and an orthogonal projection of each first gate line YC on the base 210 is non-overlapping with an orthogonal projection of the connection portion 225 on the base.  Takahashi discloses in paragraph [0056] that this structure supplies optimum scan signals to each gate line without dispersion of a transmission delay of signals, resulting in high display quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min by providing the pixel structure of Takahashi in order to provide high display quality.
As to claim 19, Min discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose wherein a width of the first gate line is greater than a width of the data line.  Takahashi discloses in figure 3, a first gate line YC having a greater width than a width of the data line X.  Takahashi discloses in paragraph [0056] that this structure supplies optimum scan signals to each gate line without dispersion of a transmission delay of signals, resulting in high display quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Min wherein a width of the first gate line is greater than a width of the data line as disclosed by Takahashi in order to provide high display quality.
Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display substrate comprising the combination required by claim 12, wherein the first gate line includes a plurality of first extension portions and a plurality of second extension portions arranged alternately, each first extension portion extends in the first direction, each second extension portion extends in the second direction, any two adjacent first extension portions are respectively located at opposite sides of a column of pixel units, and any two adjacent second extension portions are respectively located at opposite sides of a row of pixel units.  Claims 13-16 are objected to by virtue of their dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display substrate comprising the combination required by claim 17, wherein the at least one data line disposed in the gap includes two data lines connected to each other, an orthogonal projection of the first gate line on the base substrate is located between orthogonal projections, on the base, of the two data lines connected to each other.  Claim 18 is objected to by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                      


/DUNG T NGUYEN/
Primary Examiner, Art Unit 2871